DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1 and 3-10 in the reply filed on 11/02/2021 is acknowledged.
Claims 11-14 and 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Objections
Claim 10 is objected to because of the following informalities:  claim 10 contains the limitation “antivirus agent” which should be corrected to “antiviral agent” consistent with the language of claim 5.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 contains the limitation “the fatty acid” referring to claim 1 however claim 1 contains two separate instances of the limitation “fatty acid” which refer to different structures in the metallic copper fine particles. It is therefore unclear which of the two fatty acid structures is being referred to in claim 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ishijima et al. (U.S. Pat. No. 4,350,535).
Regarding claim 1, Ishijima et al. teaches a water dispersible paste including metal powders of metals including copper (Abstract and col. 2, lines 28-30). Ishijima et al. teaches that the metal powders may be surface modified with an organic phosphoric ester (col. 1, lines 61-68). The powders may also be modified on the surface thereof with a lubricant material in the form of saturated or unsaturated fatty acid, fatty acid amines, metal salts of fatty acids and the like. (col. 4, lines 21-35). In addition, the powders may include surface active agents which may include polyethylene glycol fatty acid esters. (col. 4, lines 44-55).
Regarding claim 3, the fatty acids may be oleic or stearic acid which have both have carbon numbers of 18. (col. 1, lines 24-30).
Regarding claim 4, Ishijma et al. teaches that the metal powders may be in the form of flakes having thicknesses of 0.01 to 5 microns and width less than 44 microns. (col. 2, lines 35-44). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
Regarding claim 5, the limitation “antiviral agent” does not provide additional structure to the metallic copper fine particles of claim 1 and as such the particles as disclosed in Ishijima et al. would meet the limitations of claim 5 due to the properties of copper.
Regarding claims 6-7, the metal particles are included in paste mediums including solvents such as water and organic solvents. (col. 5, lines 3-6). The particles are used in paints, varnishes and adhesives (col. 1, lines 10-18), all of which would meet the limitations of resin compositions.

Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (WO 2015/064700) in view of Yagi et al. (U.S. App. Pub. No. 2008/0171090).
Paragraph citations to Ohashi et al. refer to U.S. App. Pub. No. 2016/0255841, an English language equivalent of WO 2015/064700.
Regarding claim 1, Ohashi et al. teaches a dispersion containing antibacterial metal particles of any of Ag, Cu or Ag having a fatty acid and a glyceride coordinated on the surfaces 
Ohashi et al. does not teach that the particles have an ester compound coated on the surfaces thereof as claimed in claim 1.
Yagi et al. teaches a method of producing coated fine particles with the purpose of improving the dispersibility thereof or providing a functionality thereto. (Abstract and par. [0002]-[0004]). Yagi et al. teaches that the fine particles include metal colloids including gold, silver, platinum, copper, rhodium, silica, calcium, aluminum, iron, indium, cadmium, barium and lead. (par. [0050]). Yagi et al. teaches coating the fine particles with a coating layer which may include surfactant materials (par. [0007] and [0019]) including fatty acids and polyethylene glycol fatty acid esters (par. [0019] and [0056]). 
It would have been obvious to one of ordinary skill in the art to further use fatty acid ester onto the particles of Ohashi et al. as taught in Yagi et al. for the purpose of dispersing them in a solution.
One of ordinary skill in the art would have found it obvious to include a fatty acid ester on the surfaces of the particles of Ohashi et al. since the primary and references are concerned with producing dispersible metallic particles and Yagi et al. teaches that polyethylene glycol fatty acid ester are suitable to that effect. It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose to form a third composition for used in the very same purpose. MPEP 2144.06 I.

Regarding claim 3, Ohashi et al. teaches that the metal particles are formed by reduction of metal precursors such as metal fatty acids which form the metal particles coated with the fatty 
Regarding claim 4, the average size of the metal particles ranges from 10 to 50 nm. (par. [0071]).
Regarding claim 5, the limitation “antiviral agent” does not provide additional structure to the metallic copper fine particles of claim 1 and as such the particles as disclosed in Ohashi et al. would meet the limitations of claim 5 due to the properties of copper.
Regarding claims 6-7, the metallic particles are dispersed in a solvent or included in a polymer. (Abstract and par. [0074]-[0076]).


Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (WO 2015/064700) in view of Yagi et al. (U.S. App. Pub. No. 2008/0171090), further in view Li et al. (WO 2014/091861) and Beerse et al. (U.S. Pat. No. 6,294,186).
Ohashi and Yagi et al. are relied upon as described in the rejection of claim 1, above.
Regarding claims 8 and 10, Ohashi et al. does not teach an antiviral composition containing the copper particles and having antiviral activity as claimed.
Li et al. teaches an antimicrobial and antiviral composition containing cuprous oxide particles having a silica-coating thereon, a non-aqueous organic solvent and a basic substance soluble in the solvent. (Abstract and par. [0009]). The cuprous oxide particles are contained in an amount of 1 to 30% by mass. (par. [0009]).
It would have been obvious to one of ordinary skill in the art to include the copper particles of Ohashi et al. into an antiviral composition as disclosed in Li et al.
One of ordinary skill in the art would have found it obvious to include the copper particles of Ohashi et al. into a composition as disclosed in Li et al. into the known antimicrobial properties of copper disclosed in Ohashi et al. and the antiviral properties of copper disclosed in Li et al.

Li et al. does not teach the specific antiviral activity level of the composition.
Beerse et al. teaches an anti-viral composition having antibacterial activity containing a benzoic acid analog, a metal salt and a dermatologically acceptable carrier. (Abstract). Beerse et al. teaches that the composition should have sufficient anti-viral efficacy such that a log 1.0 or greater reduction in pathogenic is maintained for about 3 hours. (col. 4, lines 14-26). 
While Beerse et al. does not disclose the efficacy of the composition in terms of “antiviral activity” as claimed, the reference does disclose a measure of sufficient antiviral efficacy such that the composition would be considered effective. As such, one of ordinary skill in the art would have found it obvious to optimize the overall efficacy of an antiviral composition containing the particles of Ohashi et al. for the purpose of being able to combat viruses.
Regarding claim 9, the limitation “so as to generate superoxide anion radical” is a statement of intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763. The examiner can normally be reached M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        01/21/2022